Order entered October       /D        , 2012




                                               In The
                                    Court of appeato
                           liftb Miotritt of Texacs at
                                       No. 05-12-00904-CR

                                 ANDRES HERRERA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-11091-R

                                               ORDER

       Appellant's brief is overdue. Accordingly, we ORDER the trial court to conduct a

hearing to determine why appellant's brief has not been filed. In this regard, the trial court shall

make appropriate findings and recommendations and determine whether appellant desires to

prosecute the appeal, whether appellant is indigent, or if not indigent, whether retained counsel

has abandoned the appeal.       See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain

appellant's presence at the hearing, the trial court shall conduct the hearing in appellant's

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.—Corpus Christi 1987, no pet.) (per

curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         The appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   LANA MY RS
                                                   JUSTICE